Appeal by defendant from a judgment of the Supreme Court, Kings County (Potoker, J.), rendered September 19, 1979, convicting her of manslaughter in the first degree, after a nonjury trial, and imposing sentence. Judgment affirmed. Defendant requested the assistance of police officers, because she was locked out of her apartment and her five-month-old baby was in a plastic bag within the apartment. Responding to her request, and pursuant to their obligation to help people in distress, the officers broke into the apartment. Defendant directed the officers to a closet, where the baby was found “apparently deceased”. At this point defendant was accusing her husband of placing the baby in the bag. The officers rushed the baby to the hospital, in the hope that it could be revived. They were too late. Shortly thereafter a police officer was directed to the apartment in order to safeguard it. As a crime scene, the police believed it was necessary to prevent any possible intrusion into, or disruption of, the apartment which might result in the loss of relevant evidence. Defendant was asked to go to the local precinct to make a statement. At that time she was not under arrest or in custody; we see no reason to disagree with the trial court’s findings in this regard. While being questioned about the details of what happened, defendant changed her story and admitted placing the baby in the bag. She was then read her Miranda rights and stated that she understood them and still wished to make a statement. Subsequently the investigating detective went to the apartment. His purpose was not to search the premises, nor to gather evidence. He wished to return to better view the physical layout of the place in order to better understand the statements that were being given to him. The police guard was still in the apartment. While the detective was there, he saw on a dresser, and in open view, a note with the name “Timmy” conspicuously visible inscribed thereon. “Timmy” was the name of defendant’s husband. The detective picked up the note. It contained statements incriminating the defendant. Returning to the precinct, the detective asked her if she had written the note. She acknowledged that she had. Defendant argues that *764this note should not have been admitted into evidence as its seizure violated her Fourth Amendment rights. The People maintain that defendant’s original request for police assistance was a continuing request that-the police investigate this crime, in and outside of her apartment, and that defendant’s subsequent confession at the precinct did not affect her prior consent to the police entry into her apartment. Additionally, the People look to our decision in People v Neulist (43 AD2d 150) in support of the proposition that the police have a right to search the scene of a crime, where the initial police presence on the scene was prompted by the defendant’s request and by the exigencies of the situation. Defendant argues that People v Neulist (supra) is no longer viable precedent in light of Mincey v Arizona (437 US 385). The facts in the case at bar are distinguishable from those in Mincey v Arizona (supra). In that case, the United States Supreme Court (p 394) specifically approved the placing of officers at a crime scene in order to prevent the loss or destruction of evidence. What was disapproved by the Supreme Court was a four-day warrantless search by the detectives who were there for the purpose of finding and seizing evidence to support a prosecution. In this case the investigating detective went to the apartment, which was already occupied by a police guard. His entrance into the apartment constituted no more of an intrusion into defendant’s privacy than did the legitimate presence of the police guard (cf. People v Clements, 37 NY2d 675). The detective was not there to search the premises, nor to gather evidence (cf. People v Calhoun, 49 NY2d 398). He did not find the note pursuant to a search. It was in plain view. Since the police presence in the apartment was a legitimate response to the exigent need to safeguard the crime scene, and the detective’s appearance and activities did not exceed the ambit of that presence, the detective had the right to seize evidence in plain view (see Coolidge v New Hampshire, 403 US 443, reh den 404 US 874). We also conclude that defendant’s admission and confessions were voluntarily made. She was informed of her Miranda rights, and voluntarily and intelligently waived those rights. The trial court’s findings in this regard are supported by the record (see People v Morales, 62 AD2d 946). We have considered defendant’s remaining contentions, and find them to be without merit. Damiani, J. P., Gulotta and Thompson, JJ., concur.